Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christina Jacobs appeals the district court’s order accepting, in part, the magistrate judge’s recommendation to grant the Government’s motion to dismiss her civil action, brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671 to 2680 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Jacobs v. United States, No. 5:13-cv-00069-FPS-JES, 2014 WL 1479203 (N.D.W.Va. Apr. 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.